Citation Nr: 0721236	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of pneumonia


REPRESENTATION

	

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to December 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama, wherein the RO denied service connection 
for residuals of pneumonia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  During his active service, the veteran was 
hospitalized in June 1969 for hemoptysis and in November 1970 
for pneumonia.  A June 1969 chest x-ray showed a left lower 
lobe pneumonia.  The veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD) in October 2000 and with 
bronchiectasis in June 2002.  A March 2006 letter from the 
veteran's private physician, D.C., D.O., states that "it is 
more than likely bronchiectasis as a direct result of the 
numerous episodes of pneumonia suffered while in service."  
Since the veteran has a current disability he can relate to 
incidents during active service he is entitled to a VA 
examination and opinion. 

The medical evidence in the claims file also includes a 
September 2003 VA examination.  The VA examination indicated 
the lack of clinical evidence of active bronchiectasis but 
did not address whether the veteran was suffering from any 
lung disease.  The VA examination also lacked a medical 
opinion addressing the likelihood of a causal relationship 
between the episodes of pneumonia while in service and any 
current lung disease.  

A VA examination for the purpose of a nexus opinion is 
necessary because (1) the record contains competent evidence 
of current symptomatology regarding some of the disorders 
mentioned below; (2) there are relevant notations concerning 
such in the veteran's service medical records; and (3) the 
evidence indicates that the claimed disabilities may be 
associated with in-service injuries.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold).  At the very least the 
veteran currently has a lower left lobe lung scar as is 
substantiated by X-ray and CAT scan.  Such condition was also 
evident on a June 1969 in-service chest X-ray.  Additionally 
there is a medical opinion linking the in-service pneumonia 
to a current diagnosis of bronchiectasis.


Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
with an appropriate examiner to determine 
the nature and etiology of his lung 
disease.  The examiner should comment as 
to whether the veteran is currently 
suffering from lung disease and if so 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's current lung 
disease is related to the episodes of 
pneumonia during his active service.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.	Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

